PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/277,673
Filing Date: 15 Feb 2019
Appellant(s): Bruya et al.



__________________
Kevin P. Rollins, 64,260
For Appellant


EXAMINER’S ANSWER










This is in response to the appeal brief filed 20 April 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
i) 	Claims 1-5, 10, and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-5, 10, and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception as an abstract idea without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s), 24, and 32 are directed to a statutory category as a process. 
In view of Step 2A, Prong One, the claims are directed to a judicial exception as an abstract idea. Specifically the claims are directed to an abstract idea in the form of a mental process, mathematical concepts, and certain methods of organized human activity. 
The steps cover performance of the limitations in the mind and mathematical concepts. Specifically the claim recites the steps of identifying a housing design requirement from a housing code, the housing design requirement describing a maximum floor area and at least one feature that is excluded from a calculation of a floor area. This limitation can be performed in the mind and with a pencil and paper as for example a designer looking up the housing code relevant to a certain project. The claim further recites generating a housing design of a house configured to be manufactured using at least one prefabricated component, the housing design complying with the maximum floor area, wherein the housing design includes the at least one feature that is excluded from the calculation of the floor area. This limitation can also be performed in the mind and with a pencil and paper as for example a designer drawing the design of a house to comply with the housing code. The limitations which recite “the refining the housing design including: determining a length of at least one subcomponent of the subcomponents extends from a start point of a design consideration of the housing design to a first cut point of a plurality of cut points of the design consideration, the plurality of cut points defining a plurality of use portions of the design consideration; determining the length of the at least one subcomponent extends past a second cut point of the design 
Thus, the claim recites an abstract idea in the form of a mental process, mathematical concepts, and certain methods of organized human activity. 
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites no additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the claim recites no additional elements other than the abstract 
	Therefore claim 1 is rejected. This similarly applies to claims 24 and 32. 
	Claims 2-10, 25-31, and 33-34 are also rejected since they merely elaborate on the types of components, values of dimensions, and limitations based on the housing code as noted as abstract mental processes and mathematical concepts as above. Further the claims do not include limitations which recite additional elements that integrate the judicial exception into a practical application nor do they amount to significantly more than the recited exception.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

(2) Response to Argument
Appellants Arguments
(i)	 Appellants argue on pages 14-17 of the Appeal Brief:
The Office’s rejections of claims 1-5, 10, and 21-34 under 35 U.S.C. § 101 are improper because the subject matter recited by the claims is not directed to an abstract idea and because the claims recite significantly more than an abstract idea…. 1. The claims cannot be included in the Mental Processes grouping of abstract ideas since … “constructing the house using the refined housing design” cannot practically be performed in the human mind or with the aid of pen and paper. This is because “constructing the house” recites a physical process which cannot be performed in the human mind. The Office appears to agree that “constructing the house using the refined housing design” cannot be performed in the human mind. For example, the Office states “the Examiner notes that the physical elements of the claim such as constructing a house represents a method of organized human activity.”26 Appellant further submits that “identifying a housing design requirement from a housing code” cannot practically be performed in the human mind or with the aid of pen and paper. This is at least because “a housing code” is external to the human mind and a housing design requirement cannot be identified from “a housing code” entirely in the human mind or with the aid of pen and paper.


	Appellee’s Response
(ii) 	With respect to Appellants arguments that constructing a house cannot be performed in the mind the Appellee notes first that the claims are directed to the design of the house and not its actual construction. In addition that act of the construction of a house is analogous to an “insignificant application” as defined in MPEP 2106.05(g) specifically as it represents a similar application to the “i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.” With respect to looking up housing code the Appellee notes that the data recited here, e.g. housing code or maximum floor area, are arbitrary values that can be looked up by a person and then used in the determination of the floor plan through a mental process. MPEP 2106.04(a)(2)(III) recites in part (with emphasis added) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").” The Appellee notes that a builder, as has been done through time, can draw the architecture of a house, then through measurements and visualization, measure and cut components of a house, then proceed to construct a house. Therefore the 101 rejection is MAINTAINED.

Appellants Arguments
(iii)	 Appellants argue on page 17-22 that “The claims cannot be included in the Mathematical Concepts grouping of abstract ideas…. Appellant submits that this is not a mathematical relationship because refining a housing design based on stock dimensions of subcomponents is not a relationship between variables or numbers… iii. The claims do not recite a Mathematical Calculation
	Appellee’s Response
(iv)	With respect to Appellants numerous examples of how the claimed subject matter does not recite mathematical concepts the Appellee notes several counter examples. First, determining a length and determining if a length “extends past a second cut point” is a relationship between numbers, the numbers being the measured length. Second, “determining a remaining distance…” is also a relationship between numbers, one distance presumably minus another. Thirdly, “decreasing an adjustable distance” is similarly a relationship between numbers, one distance presumably minus a value. Although explicit formulas may not be recited determining lengths, remaining distances, and decreasing said distance are all examples of, although no doubt simple, mathematical formulas e.g. (A-B=C). Appellants argue that these values may be measured but there is no mathematical relationship between them however if that is the case, then how can a length be adjusted, decreased, or even determined? Therefore the 101 rejection is MAINTAINED.

Appellants Arguments
	(v)	Appellants argue on page 23-28 that “The claims cannot be included in the Certain Methods of Organizing Human Activity grouping of abstract idea.” 
Appellee’s Response
(vi)	Contrary to Appellants numerous examples the Appellee simply notes that the process of constructing a house based on a design is akin to, as per MPEP  2106.04(a)(2)(III)(C) “An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.” Appellants appear to argue that no “human” is mentioned in the claims. However as has been done throughout time, a person or group of people build a house. In this case the claim recites refining a design and providing that design to “construct” the house. This clearly represents organizing (the design rules for the house) human activity MAINTAINED.


Appellants Arguments
	(vii)	Appellants argue on page 29-32 that “The claims are integrated into a practical application because the claims improve construction technology.”
Appellee’s Response
(viii)	As argued by Appellants above, the claims do not recite a “human”, and the Appellee notes even more so the claims lack any recitation of “construction technology.” Taking claimed “prefabricated components” and then measuring and adjusting their dimension is not a technological feature nor do the claims recite any technological aspect to said feature. In fact the independent claims are all directed to methods for constructing a house and lack any recitation of typical technological features such as a computer, etc. Therefore the claims clearly lack any practical application. Further the mere following of a design to construct a house merely represents “following rules or instructions” which as per MPEP  2106.04(a)(2)(III)(C) as cited above is merely a continuation of an abstract idea. With respect to Appellants arguments that the claim effects “transformation or reduction of a particular article to a different state or thing” the Appellee notes multiple factors used to make such a determination as per MPEP 2106.05(C). The Appellee would specifically note the first three factors “1. The particularity or generality of the transformation. According to the Supreme Court, inventions comprising processes of "‘tanning, dyeing, making waterproof cloth, vulcanizing India rubber [or] smelting ores’ . . . are instances . . . where the use of chemical substances or physical acts, such as temperature control, changes articles or materials [in such a manner that is] sufficiently definite to confine the patent monopoly within rather definite bounds." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (discussing Corning v. Burden, 15 How. (56 U.S.) 252, 267-68 (1854)). Therefore, a more particular transformation would likely provide significantly more. 
2. The degree to which the recited article is particular. A transformation applied to a generically recited article or to any and all articles would likely not provide significantly more than the judicial exception. A transformation that can be specifically identified, or that applies to only particular articles, is more likely to provide significantly more (or integrates a judicial exception into a practical application).
3. The nature of the transformation in terms of the type or extent of change in state or thing. A transformation resulting in the transformed article having a different function or use, would likely provide significantly more, but a transformation resulting in the transformed article merely having a different location, would likely not provide significantly more (or integrate a judicial exception into a practical application). For example, a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diamond v. Diehr, 450 U.S. 175, 184, 209 USPQ 1, 21 (1981)), provides significantly more (or integrate a judicial exception into a practical application).” The Appellee notes that altering the size of a prefabricated component of a home does not correspond to a particular transformation since, as per 1) this represents a general transformation and not a particular one, 2) the transformation is generally applied to the prefabricated piece, and 3) the prefabricated component does not change its “state or thing” by merely altering its size. For at least these reasons, the 101 rejection is also MAINTAINED.

Appellants Arguments
	(ix)	Appellants lastly argue on pages 32-34 that “Additional Elements of the Claims Contribute an Inventive Concept.”
Appellee’s Response
	(x) 	The Appellee notes that Appellants examples are merely design choices of a house, such as whether a window, fireplace, closet, staircase, or storage area can be added. The Appellee notes that these examples do not support a conclusion of an inventive concept since once again any house that is designed before its built would take into account these considerations. The same arguments above would apply in this case and the 101 rejection is also MAINTAINED.





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        


Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.